Citation Nr: 1625407	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  11-01 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 13, 2013.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective June 4, 2009.

Evidence associated with the Veteran's claim file during the pendency of this appeal has raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a June 2014 rating decision granted increased ratings for several of the Veteran's service-connected disabilities, which resulted in a combined evaluation rating for compensation purposes of 100 percent from January 31, 2013.  As such, the issue of entitlement to a TDIU has been styled on the title page to reflect that the period under consideration for a TDIU in this appeal is prior to January 31, 2013.

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In January 2016, prior to the promulgation of a decision in the appeal, the Board received a written request from the Veteran stating that he wished to withdraw his appeal of his claim for entitlement to a TDIU.  



CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue of entitlement to a TDIU prior to January 13, 2013 have been met.  38 U.S.C.A. § 7105(d) (West 2014); 38 C.F.R. § 20.204 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2015).

Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing and meet certain requirements set forth by regulation.  They must include the name of the appellant, the applicable claim number, and a statement that the appeal is being withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issue(s) withdrawn from the appeal.  38 C.F.R. § 20.204(b)(1) (2015).   Withdrawal may be made by the appellant or by the appellant's authorized representative.  38 C.F.R. § 20.204(a) (2015).  

A December 2015 Supplemental Statement of the Case (SSOC), which addressed only the issue of entitlement to a TDIU, requested that the Veteran respond and state whether he wished to have his appeal considered by the Board.  In January 2015, the Veteran responded by circling on the form that he did not wish to continue his appeal to the Board.  In addition, he also wrote on the form that he was withdrawing his appeal and did not wish to continue the appeal.  He signed the form and included his claim number.  

As the Veteran has properly withdrawn his appeal of the issue of entitlement to a TDIU in a writing that includes his name and claim number, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  The Board, therefore, has no jurisdiction to review it.  In addition, the Board has not yet issued a decision on this issue; therefore, the criteria are met for its withdrawal.  38 C.F.R. § 20.204 (2015).  Thus, the issue of entitlement to a TDIU is dismissed.


ORDER

The appeal of the claim for entitlement to a TDIU prior to January 13, 2013 is dismissed.


REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the Veteran's claim for an increased rating for his service-connected PTSD.

In its July 2015 remand, the Board instructed that the Veteran be provided a new VA examination to assess the current severity of his PTSD.  The December 2015 SSOC indicates that the Veteran was offered, but refused an examination in October 2015.  However, there is no documentation in the Veteran's claims file that shows he was offered or refused an examination.  Therefore, the Board finds that the Veteran is to be afforded a new VA examination.  In the event he declines the examination, such decline is to be clearly documented in the claims file.

In connection with his VA examination, the Veteran should be informed that the examination might provide evidence that would substantiate that a higher rating for his PTSD is warranted.  The Board notes that the period on appeal begins in June 2009.  If it is determined that the Veteran is entitled to a higher rating for his PTSD, it is possible that he would be entitled to additional compensation for the period from June 2009 until January 13, 2013, the date his 100 percent rating was established.  

In its July 2015 remand, the Board instructed that the Veteran's records from the Vet Center be obtained.  Records from the Vet Center were requested starting January 12, 2010.  The records received show the Veteran received treatment at the Vet Center in June 2009 and October 2009; however, those actual treatment records are not associated with the Veteran's claims file.  Therefore, the Veteran's June 2009 and October 2009 Vet Center treatment records should be obtained on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).   

A February 2011 VA treatment record shows that the Veteran was receiving his medical care from Kaiser Permanente; however, those records have been not requested.  On remand, the Veteran should be requested to authorize VA to obtain his records from Kaiser Permanente if they include treatment for his PTSD or any other mental disorder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(1) (2015).  

All relevant ongoing VA medical records also should be requested on remand.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of private treatment for PTSD or any other mental health disorder, including treatment records from the Vet Center from January 1, 2009 to January 12, 2010 and from Kaiser Permanent from June 1, 2008 to the present.  If signed authorizations are received from the Veteran, obtain all private treatment records that have not been associated with the Veteran's claims file already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

If efforts to obtain any identified records are unsuccessful, the Veteran must be informed of the missing records, the efforts made to obtain them, and of further actions that will be taken.

2.  Obtain the Veteran's VA treatment records from January 8, 2016.  

3.  After associating any additional evidence with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and severity of his service-connected PTSD.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the PTSD should be reported in detail.

The examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD. 

The examiner should set forth a complete rationale for all findings and conclusions.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

If the Veteran declines a VA examination, the offer of an examination and its decline are to be clearly documented in the claims file.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


